DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim 1, 3, and 4 as they pertain to the USC 112(b) have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.  
	Regarding Applicant’s remarks for the claim language “close to an object side”/”close to an optical axis”, the features are still indefinite (see discussion below).  The issue is that “close to” is a measure of degree and there is no objective standard set forth by Applicant to know what qualifies as “close to” in contrast to far from.  For example, Applicant has provided a marked up image1, however the edge of the abutting surface can also be “far from” the optical axis - i.e. the distance from the edge of the abutting surface is greater than some value, and thus qualifies as “far from”, however, if 
	Applicant's arguments filed July 22, 2021 regarding the amendment to claim 1 to overcome the USC 102(a1) have been fully considered but they are not persuasive.  Specifically, it appears Applicant has incorporated a product-by-process (PxP) feature “the pressing ring is sheared and cut at a side of the glue-dispensing groove” (MPEP 2113).   Specifically, the steps of shearing/cutting do not differentiate the product (apparatus) claimed since there is no implied structure beyond what is already set forth in the claim (MPEP 2113 -  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 (line 2), Examiner suggests -- lens module arranged sequentially from --
	Claim 1 (line 16), Examiner suggest -- pressing ring is sheared --
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the term “close to an object side” is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)).  Specifically, the metes and bound of what constitutes “close to” are unclear as there is no objective way to know what is close or not close (i.e. far, near, close, intermediate).  Additionally, the location of the object is arbitrary, thus the object side is an arbitrary location and is dependent upon the context of the elements involved.
	As to claim 4, the term “close to the optical axis” is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)).  Specifically, the metes and bound of what constitutes “close to” are unclear as there is no objective way to know what is close or not close. 
Claims 1-8 are rejected as dependent upon claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claims 5 and 6 depend, contains a camera module, thus claims 5 and 6 fail to further limit claim 1 (for claim 5) and claim 2 (for claim 6)
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yamada (JP S61-123809; of record).
As to claims 1, 5 (as understood), Yamada teaches a pressing ring in a camera lens module, the camera lens module sequentially from an object side to an image side along an optical axis (Yamada Fig. 5 - 8, 9), the pressing ring comprising an annular body forming a light through hole (Yamada Fig. 5 - 2), a shearing edge formed on the annular body (Yamada Fig. 5 - 22; groove (22) surface being the shearing edge), wherein the body comprises an inner side wall around the optical axis and forming the light through hole (Yamada Fig. 5 - inner wall of 2; see marked up Fig. 5 below), wherein the optical axis goes through the light through hole (Yamada Fig. 5 - 9), an abutting wall extending from an edge of the inner side wall close to the object side in a direction away from the optical axis (Yamada Fig. 5 - optical axis (9); horizontal surface from inner side wall to top of groove (22), groove 22, angled surface at (5, 16), surface 12; see marked up Fig. 5), and an outer side wall extending from an edge of the abutting wall away from the inner side wall along a direction of the optical axis and provided opposite to the inner side wall (Yamada Fig. 5 - outer side wall of 2; see marked up Fig. 5 below), the abutting wall comprises an abutting surface surrounding the inner side wall and connected to the inner side wall (Yamada Fig. 5 - horizontal surface connecting inner side wall and groove (22); see marked up Fig. 5 below), and a glue dispensing groove surrounding the abutting surface and connected to the abutting surface (Yamada Fig. 5 - 22, 5), the shearing edge being located in the glue-dispensing groove (Yamada Fig. 5 - 22), wherein the pressing ring is sheared and cut at a side of the glue-dispensing groove (Yamada Fig. 5 - 22; groove (22) surface being the shearing edge; Examiner’s note: the shearing/cutting is a PxP limitation (MPEP 2113) and does not structurally limit the beyond the structure recited in the claim - i.e. the shearing edge is located in the groove).

    PNG
    media_image1.png
    637
    613
    media_image1.png
    Greyscale


	As to claims 2, 6, Yamada teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yamada further teaches the glue-dispensing groove comprises a first side surface extending from an edge of the abutting wall away vertical surface of groove (22); see marked up Fig. 5 below)), and a second side surface extending from an edge of the first side surface away from the abutting wall in a direction away from the optical axis (Yamada Fig. 5 - lower horizontal surface of groove (22); see marked up Fig. 5 below), the shearing edge being located at the second side surface (Yamada Fig. 5 - lower horizontal surface of groove (22)).

    PNG
    media_image2.png
    261
    451
    media_image2.png
    Greyscale

	As to claim 3, Yamada teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Yamada further teaches	the outer side wall comprises a first side wall extending from an edge of the second side surface away from the optical axis in a direction facing towards the image side and away from the optical axis (Yamada Fig. 5 - slanted surface (15)), a second side wall extending from an edge of the first side wall away from the second side surface in a direction away from the optical axis (Yamada Fig. 5 - 12), and a third side wall extending from an edge of the second side wall away from the first side wall towards the image side along a direction of the optical axis (Yamada Fig. 5 - unlabeled wall portion extending from (12); see marked up Fig. 5 below).

    PNG
    media_image3.png
    493
    379
    media_image3.png
    Greyscale


	As to claim 8, Yamada teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Yamada further teaches	the outer side wall comprises a first side wall extending from an edge of the second side surface away from the optical axis in a direction facing towards an image side and away from the optical axis (Yamada Fig. 5 - slanted surface (15)), a second side wall extending from an edge of the first side wall away from the second side surface in a direction away from the optical axis (Yamada Fig. 5 - 12), and a third side wall extending from an edge of the second side wall away from the first side wall towards the image side along a direction of the optical axis (Yamada Fig. 5 - unlabeled wall portion extending from (12); see marked up Fig. 5 below).

    PNG
    media_image3.png
    493
    379
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claims 1 and 5 above, and further in view of Yamano et al. (US 2009/0219625 - Yamano; of record).
	As to claim 4, Yamada teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yamada further teaches the inner side wall comprises a first surface extending from an edge of the abutting surface close to the inner surface of (2)).  Yamada does not show the end of the ring (2) and thus does not specify a second surface extending from the edge of the first surface away from the abutting surface in a direction facing towards the image side and away from the optical axis.  In the same field of endeavor Yamano teaches providing a pressing ring with an inner wall having a first surface and a second surface extending from the edge of the first surface away from the abutting surface in a direction facing towards the image side and away from the optical axis (Yamano Fig. 5 - ring (54) having inner wall first surface (56, 58, 60) and second surface (Yamano Fig. 5 - 62).  It would have been obvious to one of ordinary skill in the art before effective filing date of the instant invention to provide the second surface since, as taught by Yamano, such second surfaces are well known in the art for the purpose of creating an aperture (Yamano Fig. 5 - 62; para. [0107]).
	As to claim 7, Yamada teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Yamada further teaches the inner side wall comprises a first surface extending from an edge of the abutting surface close to the optical axis in a direction away from the object side and facing towards the optical axis (Yamada Fig. 5 - inner surface of (2)).  Yamada does not show the end of the ring (2) and thus does not specify a second surface extending from the edge of the first surface away from the abutting surface in a direction facing towards the image side and away from the optical axis.  In the same field of endeavor Yamano teaches providing a pressing ring with an inner wall having a first surface and a second surface extending from the edge of the first surface away from the abutting surface in a direction facing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 20, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks July 22, 2021 - page 5